Citation Nr: 0713127	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-06 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to special monthly compensation at the aid 
and attendance and/or housebound rates.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1946 to March 1949.

This appeal arose before the Board of Veterans' Appeals 
(Board) from February 2004 and March 2005 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to an increased evaluation for 
a low back disability and special monthly compensation 
benefits, respectively.  

The issue of entitlement to special monthly compensation at 
the aid and attendance and/or housebound rates will be 
deferred pending the outcome of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

In reviewing the record, the Board notes that the veteran was 
last examined by VA in July 2004.  In March 21, 2005, bed 
rest was ordered pending his next visit.  The only diagnosis 
referred to which appeared to justified that order was low 
back pain.  He has expressed his belief that his condition 
has worsened, which he has argued is supported by the fact 
that he is confined to a wheelchair.  His March 2005 
statement also referred to continuing treatment at the El 
Paso VA Medical Center.  Based upon this evidence, the Board 
finds that a remand is needed in order to ensure that all VA 
treatment records have been associated with the claims 
folder, as well as to afford him another VA examination in 
order to accurately ascertain his current degree of 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the El Paso VA Medical Center and 
request copies of the veteran's treatment 
records developed since March 2005.  These 
should be obtained and associated with the 
claims folder.  All efforts to obtain these 
records must be documented in the claims 
folder.  If no additional records are 
available, it must be so stated, in writing, 
for the record.  

2.  Once the above-requested records have 
been obtained and associated with the claims 
folder, schedule the veteran for orthopedic 
and neurological examinations to assess the 
current nature and degree of severity of the 
service-connected lumbar strain with 
spondylosis deformans with associated 
degenerative disc disease (DDD).  The 
examiner(s) must be provided with the claims 
folder to be reviewed in conjunction with the 
examination, and indicate in the examination 
report that the claims folder was so 
reviewed.  

a.  The orthopedic examination should 
indicate whether the veteran has 
unfavorable ankylosis of the entire 
thoracolumbar spine or whether there is 
unfavorable ankylosis of the entire spine.  
The examination should also indicate 
whether there are incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.)

b.  The neurological examination should 
ascertain whether the veteran has any 
neurological involvement, indicating which 
nerves, if any, are affected.  The 
examination should indicate whether any 
neurological deficits, if present, are 
slight, moderate, moderately severe, or 
severe in degree.

c.  All special studies deemed necessary 
should be conducted.  The examiners should 
provide a rationale for all opinions 
expressed.

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for entitlement to an increased 
evaluation for the low back disability and 
entitlement to special monthly compensation 
at the aid and attendance and/or housebound 
rates.  If either decision remains adverse to 
the appellant, he must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

